internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 3-plr-116608-99 date date ty legend taxpayer shareholder partnership partnership partnership property organization tax preparer creditor creditor state dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref year date dear this letter is in response to your date request for a ruling on behalf of taxpayer additional information was submitted on date and date plr-116608-99 ruling requested you have requested an extension of time to make an election under sec_108 of the internal_revenue_code specifically you have requested an extension of time to make an election under sec_108 and sec_1 c -1 of the income_tax regulations to reduce the basis of depreciable_property and to exclude income resulting from the discharge of qualified_real_property_business_indebtedness facts taxpayer in this case is an s_corporation shareholder is taxpayer’s sole shareholder taxpayer is an owner and operator of retail properties to acquire assets for its business taxpayer incurs indebtedness which is secured_by the acquired assets taxpayer owns a percent general_partnership interest in partnership partnership held a percent general_partnership interest in partnership and a percent general_partnership interest in partnership which owns and operates property in state partnership also held a percent general_partnership interest in partnership property was subject_to a nonrecourse loan from creditor during year partnership refinanced the property with a loan from creditor in connection with the refinancing transaction creditor agreed to accept as payment in full from partnership an amount that was dollar_figurea less than the amount of the outstanding indebtedness owed to creditor this resulted in dollar_figurea cancellation of debt income cod income the cod income realized by partnership was allocated to partnership 3’s partners as follows dollar_figureb to partnership and dollar_figurec to partnership the cod income realized by partnership and allocated to partnership was then allocated by partnership to partnership 2’s partners dollar_figured being allocated to partnership partnership 1’s total allocable share of partnership 3’s cod income amounted to dollar_figuree dollar_figurec directly from partnership and dollar_figured indirectly from partnership taxpayer’s distributive_share of the cod income allocated to partnership was dollar_figuref organization prepares the tax returns for both taxpayer and shareholder taxpayer’s federal_income_tax return for year which was timely filed on date was prepared by organization the return was prepared by a staff tax specialist with final review and signing of the return by tax preparer taxpayer’s tax services coordinator tax preparer is a certified_public_accountant with several years of tax experience tax preparer mistakenly understood the reference to noncorporate taxpayers in sec_1_108-5 of the regulations to mean that the election under sec_108 was to be made at the shareholder not the s_corporation level accordingly in preparing plr-116608-99 taxpayer’s federal_income_tax return for year tax preparer reflected taxpayer’s distributive_share of the cod income as other taxable_income and did not make the sec_108 election taxpayer asserts that at all times it intended to treated the canceled indebtedness as qualified_real_property_business_indebtedness taxpayer states that it relied on organization to prepare the election necessary to treat the canceled indebtedness as qualified_real_property_business_indebtedness organization failed to include the election in taxpayer’s federal_income_tax return and failed to review the election procedures with taxpayer or shareholder taxpayer represents that if it is granted the extension to file the sec_108 election it will reduce its basis in depreciable real_property pursuant to sec_1017 of the code and sec_1_1017-1 of the of the regulations shareholder will not increase shareholder’s stock basis in taxpayer for the amount of the cod income that is excluded from gross_income under sec_108 additionally the partnerships in which taxpayer owns an interest and that own depreciable real_property will reduce the basis of their respective real_property with respect to taxpayer pursuant to sec_1017 of the code the service has not contacted taxpayer about its failure to make the sec_108 election nor does taxpayer believe that the service discovered taxpayer’s failure to make the election on or before the date that the request was filed law and analysis sec_108 of the code provides that gross_income does not include any amount includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides that the taxpayer must make an election in order to take advantage of the exclusion provided by sec_108 sec_108 of the code provides that in the case of a partnership sec_108 and sec_108 shall be applied at the partner level sec_108 of the code states that in the case of an s_corporation sec_108 and sec_108 shall be applied at the corporate level sec_1 c -1 b of the income_tax regulations provides that the election available under sec_108 must be made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is to be made on a completed form_982 plr-116608-99 sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i requests relief before the failure to make the regulatory election is discovered by the service beyond the taxpayer’s control ii inadvertently failed to make the election because of intervening events iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer-- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief we have concluded that taxpayer acted reasonably and in good_faith under sec_301_9100-3 taxpayer is not under audit and it submitted affidavits indicating that it reasonably relied on the advice of its tax professional an organization cpa who failed to advise taxpayer to make the election therefore taxpayer satisfies both sec_301_9100-3 and v in addition we believe that sec_301_9100-3 does not apply in this case taxpayer asserts that it included its distributive_share of the cod income as other taxable_income on its federal_income_tax return additionally while taxpayer’s sole shareholder shareholder did not include the cod income on shareholder’s individual_income_tax_return taxpayer represents that shareholder did attach a statement disclosing the relevant facts pertaining to the cod income along with a copy of taxpayer’s plr request to the timely filed return therefore because sec_6662's accuracy-related_penalties could not be imposed sec_301_9100-3 does not apply because taxpayer was not fully informed of the required election and the related tax consequences sec_301_9100-3 does not apply either taxpayer asserts and the affidavit from tax preparer substantiates that it was not informed of the requirement that the sec_108 election must be made at the corporate level in the case of an s plr-116608-99 corporation taxpayer states that had it been aware of the necessity to make the election at the corporate level it would have done so in a timely manner finally it does not appear that taxpayer used hindsight in seeking relief taxpayer timely filed its year tax_return on date less than a month later taxpayer filed its request for an extension of time to file an election under sec_108 during this time period no facts have changed which make the election advantageous to the taxpayer sec_301_9100-3 states that t he commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief under paragraph i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money since taxpayer continues to own and will make basis reductions in the same property as if the election had been timely made we believe that taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election than if the election had been timely made conclusion based solely on the facts as represented and the applicable law we conclude that the request for relief under sec_301_9100-3 of the regulations should be granted accordingly taxpayer is granted an extension of time of days from the date of this letter to file an amended_return making the election under sec_108 of the code the election is to be made on form_982 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter does not rule on whether the income at issue is properly treated as cancellation_of_indebtedness_income this letter also does not rule on whether the income can be excluded from gross_income under sec_108 of the code a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-116608-99 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by christopher f kane assistant to the chief branch cc
